Cite as 2014 Ark. 265

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-31

                                                  Opinion Delivered   May 29, 2014
MATTHEW ESRY
                               APPELLANT          APPEAL FROM THE HOT SPRING
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 30CR-11-16]
V.
                                                  HONORABLE CHRIS E WILLIAMS,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         CONCURRING OPINION.



                       JOSEPHINE LINKER HART, Associate Justice

       I concur in our decision to grant Matthew Esry’s motions for access to the record on

appeal to prepare his brief and for an extension of brief time. Here, the appeal cannot be said

to be wholly without merit; therefore, access to the record for briefing is proper.

       Esry entered a plea of guilty to second-degree battery, which is a Class D felony. Ark.

Code Ann. § 5-13-202(b) (Repl. 2013). A Class D felony is punishable by a sentence that

shall not exceed six years. Ark. Code Ann. § 5-13-401(a)(5) (Repl. 2013). In open court, Esry

agreed to a sentence of eight years’ imprisonment as a habitual offender. The written

judgment and commitment order, however, did not show that he was sentenced as a habitual

offender. Esry filed a petition seeking relief under Arkansas Code Annotated section 16-90-

111(a) (Supp. 2013). In denying Esry’s motion to correct the sentence, the circuit court found

that the motion was untimely and it therefore did not have jurisdiction.

       Sentencing in Arkansas is entirely a matter of statute, and where the law does not
                                     Cite as 2014 Ark. 265

authorize the particular sentence imposed by a circuit court, the sentence is unauthorized; an

illegal imposition of a void or illegal sentence is subject to challenge at any time. Whiteside v.

State, 2013 Ark. 176, at 4, ___ S.W.3d ___, ___. A circuit court is without jurisdiction to

modify, amend, or revise a valid sentence once it has been put into execution. See, e.g.,

Rudrud v. State, 2010 Ark. 439, at 2 (per curiam). A claim that a sentence is illegal, however,

presents an issue of subject-matter jurisdiction that can be addressed at any time, and section

16-90-111(a) provides authority to a circuit court to correct an illegal sentence at any time.

See, e.g., Hill v. State, 2013 Ark. 291, at 1–2 (per curiam).

       I simply note that when a sentence is void or illegal, a challenge to the sentence may

be raised at any time, and the interests of justice dictate that an appellant must have access to

the record in order to prepare a brief.




                                                2